DETAILED ACTION
	This is in response to communication received on 8/30/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/1/22, 4/11/22, and 7/5/22.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by Overton US Patent Number 7,322,122 hereinafter OVERTON on claims 1-3 are withdrawn because the independent claim has been amended.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Overton US Patent Number 7,322,122 hereinafter OVERTON and Wolk et al. US PGPub 2013/0011608 hereinafter
WOLK on claim 6 is withdrawn because the claim has been cancelled. Examiner notes that the subject matter of claim 6 has been amended into the independent claim 1.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Overton US Patent Number 7,322,122 hereinafter OVERTON in view of Wolk et al. US PGPub 2013/0011608 hereinafter WOLK. The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Overton US Patent Number  7,322,122 hereinafter OVERTON and Wolk et al. US PGPub 2013/0011608 hereinafter WOLK on claim 4 is maintained. The rejection is repeated below for convenience. 
As for claim 1, OVERTON teaches "The present invention provides a method and apparatus for curing a coated fiber, comprising either two fiber coating curing stages separated by a cooling stage, or two fiber coating curing stages separated by a distinct time interval, or both" (abstract, lines 1-5), i.e. wherein a method of producing an optical fiber.
OVERTON teaches "wherein said first and second coating curing stages contain ultraviolet lamps for providing ultraviolet light onto said single coating layer" (claim 7) and "the UV lamps which are used to cure the optical fiber coating" (column 2, lines 33- 34), i.e. that comprises a coating made of an ultraviolet curable resin.
OVERTON further teaches "In its broadest sense, the invention consists of a method and apparatus that provides an improved UV curing stage generally indicated as 12 for curing a coated fiber F, comprising at least two fiber coating curing stages 14, 16 and a cooling stage 18. As shown, the at least two fiber coating curing stages 14, respond to the coated fiber F, for providing a partially cured coated fiber generally indicated as F1" (column 5, lines 6-10), OVERTON shows degree of cure in all of the coating Fig. 11 such that a surface of the coating is cured to a certain degree during the first step and OVERTON teaches "Typically, the set of lamps for curing the primary coating comprises more than one lamp, and the lamps are stacked as closely together as possible. The lamps also typically share a single, long center tube (not shown), a quartz tube inside the UV lamps that is aligned parallel to the direction of the fiber draw process and with the coated fiber traveling down the center of the cross section of this tube. The purpose of this tube is to isolate the coated fiber from the force of the airflow required to cool the UV lamps" (column 9, lines 20-29), i.e. a first irradiation step of irradiating first ultraviolet light emitted by an ultraviolet lamp to the optical fiber wire, wherein at least a surface layer of the ultraviolet curable resin on the optical fiber wire is uncured... wherein at least the surface layer is cured in the first irradiation step.	
OVERTON further teaches and shows the fiber moving from the first curing stage 14 then to curing stage 16, "The fiber coating curing stage 16 has one or more UV cure lamps indicated as 16(a), 16(b)" (column 5, lines 20-21) and further providing a fully cured coated fiber F3 (see figure 1) and further "By allowing a maximum amount of dark cure time possible on a draw tower between the first and second, and 30 following, UV lamps (for either the primary or secondary fiber coatings) the optimal cure can be obtained" (column 7, lines 29-32), i.e. a second irradiation step of irradiating second ultraviolet light… to the optical fiber wire.
OVERTON is silent on the second ultraviolet light is emitted by an ultraviolet light emitting diode.
However, OVERTON does teach "The second irradiation occurs well before the first polymerization step has approached its limit. The new free 25 radicals (from the second UV cure stage) compete between initiating new polymerization and combining with the existing free radicals on the live ends of the growing polymer network, truncating that growth" (column 10, lines 23-28), i.e. wherein the curing stages initiate a free radical polymerization reactions.
WOLK teaches "The polymerizing step preferably includes using a radiation source in an atmosphere that has a low oxygen concentration. Oxygen is known to quench free-radical polymerization, resulting in diminished extent of cure. The radiation source used for achieving polymerization and/or crosslinking may be actinic ( e.g., radiation having a wavelength in the ultraviolet or visible region of the spectrum)" (paragraph 82, lines 1-7) and "Suitable sources of curing energy include UV LEDs, visible LEDs, lasers, electron beams, mercury lamps, xenon lamps, carbon arc lamps, tungsten filament lamps, flashlamps, sunlight, low intensity ultraviolet light (black light), and the like" (paragraph 82, lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the UV lamps in the second ultraviolet light step with UV LEDs in the process of OVERTON because WOLK teaches that such devices were known equivalents for use in free radical polymerization processes. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.
OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28), i.e. wherein the temperature of the optical fiber wire immediately before the second irradiation step is 50° or higher and 300°C or lower.
As for claim 2, OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28) where 15 is after the first coating curing stage 14, i.e. wherein the temperature of the optical fiber wire immediately after the first irradiation step 300°C or lower.
As for claim 3, OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28), i.e. wherein a length of a path of advancement of the optical fiber wire from a place where the first irradiation step is carried out to a place where the second irradiation step is carried out is set such that the optical fiber wire naturally cools to a temperature that is 50° or higher and 300°C or lower immediately before the second irradiation step.
As for claim 4, OVERTON is silent on the oxygen concentration during the first reaction.
However, OVERTON does teach "The second irradiation occurs well before the first polymerization step has approached its limit. The new free 25 radicals (from the second UV cure stage) compete between initiating new polymerization and combining with the existing free radicals on the live ends of the growing polymer network, truncating that growth" (column 10, lines 23-28), i.e. wherein the curing stages initiate a free radical polymerization reactions.
WOLK teaches "In some embodiments, this element 660 is an optical element such as a multi-layer optical film, an optical resin, a polarizing film, a diffusing film, a reflecting film, a retarder, a light guide, a liquid crystal display panel, and/or an optical fiber" (paragraph 100, lines 14-18) and "The polymerizing step preferably includes using a radiation source in an atmosphere that has a low oxygen concentration. Oxygen is known to quench free-radical polymerization, resulting in diminished extent of cure. The radiation source used for achieving polymerization and/or crosslinking may be actinic ( e.g., radiation having a wavelength in the ultraviolet or visible region of the spectrum)" (paragraph 82, lines 1-7).
WOLK teaches "In any of the polymerization or curing steps, a controlled environment can include inerting gases such as nitrogen to control oxygen content, solvent vapors to reduce the loss of solvent, or a combination of inert gases and solvent vapors. The oxygen concentration can affect both the rate and extent of polymerization, some instances the oxygen concentration in the controlled environment is reduced to less than 1000 parts-per-million (ppm), less than 500 ppm, less than 300 ppm, less than 150 ppm, less than 100 ppm, or even less than 50 ppm" (Paragraph 35, lines 18-28). 
It is expected that a person of ordinary skill in the art at the time of the invention could have converted the oxygen concentration to ppm to a percentage of the atmosphere, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a range that overlaps with wherein the first irradiation step is carried out in a low-oxygen atmosphere containing oxygen at a concentration of 2% or less in the process OVERTON because WOLK teaches that such a concentration will protect free radical polymerization reactions from quenching by oxygen.
Claim(s) 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Overton US Patent Number 7,322,122 hereinafter OVERTON in view of Okada et al. US PGPub 2016/0229136 hereinafter OKADA.
As for claim 8, OVERTON teaches "The present invention provides a method and apparatus for curing a coated fiber, comprising either two fiber coating curing stages separated by a cooling stage, or two fiber coating curing stages separated by a distinct time interval, or both" (abstract, lines 1-5), i.e. a method of producing an optical fiber wire.
OVERTON is silent on an optical fiber wire that comprises a primary coating made of a first ultraviolet curable resin and a secondary coating made of a second ultraviolet curable resin, where the secondary coating is outside of the primary coating and the second ultraviolet curable resin is different from the first ultraviolet curable resin.
OKADA teaches “The resin coating is, for example, a bilayer coating such that a material used to form a first coated layer having a lower Young's modulus is applied to the inside thereof and a material used to form a second coated layer having a higher Young's modulus is applied to the outside thereof. The material used to form the resin coating is, for example, an ultraviolet curable resin” (paragraph 50), i.e. an optical fiber wire that comprises a primary coating made of a first ultraviolet curable resin and a secondary coating made of a second ultraviolet curable resin, where the secondary coating is outside of the primary coating and the second ultraviolet curable resin is different from the first ultraviolet curable resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical fiber wire that comprises a primary coating made of a first ultraviolet curable resin and a secondary coating made of a second ultraviolet curable resin, where the secondary coating is outside of the primary coating and the second ultraviolet curable resin is different from the first ultraviolet curable resin in the process of OVERTON because OKADA teaches that such bilayer coatings can provide layers with different Young’s modulus to the optical fiber.
OVERTON teaches "wherein said first and second coating curing stages contain ultraviolet lamps for providing ultraviolet light onto said single coating layer" (claim 7) and "the UV lamps which are used to cure the optical fiber coating" (column 2, lines 33- 34), i.e. that comprises a coating made of an ultraviolet curable resin.
OVERTON further teaches "In its broadest sense, the invention consists of a method and apparatus that provides an improved UV curing stage generally indicated as 12 for curing a coated fiber F, comprising at least two fiber coating curing stages 14, 16 and a cooling stage 18. As shown, the at least two fiber coating curing stages 14, respond to the coated fiber F, for providing a partially cured coated fiber generally indicated as F1" (column 5, lines 6-10) and further OVERTON shows degree of cure in all of the coating Fig. 11 such that a surface of the coating is cured to a certain degree during the first step i.e. a first irradiation step of irradiating first ultraviolet light to the optical fiber wire and curing at least a surface layer of the second ultraviolet curable resin that is uncured before the first irradiation step.
OVERTON further teaches and shows the fiber moving from the first curing stage 14 then to curing stage 16, "The fiber coating curing stage 16 has one or more UV cure lamps indicated as 16(a), 16(b)" (column 5, lines 20-21) and further providing a fully cured coated fiber F3 (see figure 1) and further "By allowing a maximum amount of dark cure time possible on a draw tower between the first and second, and 30 following, UV lamps (for either the primary or secondary fiber coatings) the optimal cure can be obtained" (column 7, lines 29-32), i.e. a second irradiation step of irradiating second ultraviolet light to the optical fiber wire and curing the first ultraviolet curable resin.
OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28), i.e. wherein the temperature of the optical fiber wire immediately before the second irradiation step is 50° or higher and 300°C or lower.
As for claim 9, OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28) where 15 is after the first coating curing stage 14, i.e. wherein the temperature of the optical fiber wire immediately after the first irradiation step 300°C or lower.
As for claim 10, OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28), i.e. wherein a length of a path of advancement of the optical fiber wire from a place where the first irradiation step is carried out to a place where the second irradiation step is carried out is set such that the optical fiber wire naturally cools to a temperature that is 50° or higher and 300°C or lower immediately before the second irradiation step.
As for claim 13, OVERTON teaches "The present invention provides a method and apparatus for curing a coated fiber, comprising either two fiber coating curing stages separated by a cooling stage, or two fiber coating curing stages separated by a distinct time interval, or both" (abstract, lines 1-5), i.e. a method of producing an optical fiber wire.
OVERTON is silent on an optical fiber wire that comprises a primary coating made of a first ultraviolet curable resin and a secondary coating made of a second ultraviolet curable resin, where the secondary coating is outside of the primary coating and a resin application step of applying both of the first ultraviolet curable resin and the second ultraviolet curable resin to an optical fiber bare wire and forming both of an uncured layer of the first ultraviolet curable resin and an uncured layer of the second ultraviolet curable resin on the optical fiber bare wire.
OKADA teaches “The resin coating is, for example, a bilayer coating such that a material used to form a first coated layer having a lower Young's modulus is applied to the inside thereof and a material used to form a second coated layer having a higher Young's modulus is applied to the outside thereof. The material used to form the resin coating is, for example, an ultraviolet curable resin” (paragraph 50), i.e. an optical fiber wire that comprises a primary coating made of a first ultraviolet curable resin and a secondary coating made of a second ultraviolet curable resin, where the secondary coating is outside of the primary coating.
OKADA further teaches “The coating unit 30 may be configured to independently apply the first coated layer and the second coated layer or may be configured to simultaneously apply the first coated layer and the second coated layer” (paragraph 51), i.e. a resin application step of applying both of the first ultraviolet curable resin and the second ultraviolet curable resin to an optical fiber bare wire and forming both of an uncured layer of the first ultraviolet curable resin and an uncured layer of the second ultraviolet curable resin on the optical fiber bare wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical fiber wire that comprises a primary coating made of a first ultraviolet curable resin and a secondary coating made of a second ultraviolet curable resin, where the secondary coating is outside of the primary coating and a resin application step of applying both of the first ultraviolet curable resin and the second ultraviolet curable resin to an optical fiber bare wire and forming both of an uncured layer of the first ultraviolet curable resin and an uncured layer of the second ultraviolet curable resin on the optical fiber bare wire in the process of OVERTON because OKADA teaches that such bilayer coatings can provide layers with different Young’s modulus to the optical fiber.
OVERTON teaches "wherein said first and second coating curing stages contain ultraviolet lamps for providing ultraviolet light onto said single coating layer" (claim 7) and "the UV lamps which are used to cure the optical fiber coating" (column 2, lines 33- 34), i.e. that comprises a coating made of an ultraviolet curable resin.
OVERTON further teaches "In its broadest sense, the invention consists of a method and apparatus that provides an improved UV curing stage generally indicated as 12 for curing a coated fiber F, comprising at least two fiber coating curing stages 14, 16 and a cooling stage 18. As shown, the at least two fiber coating curing stages 14, respond to the coated fiber F, for providing a partially cured coated fiber generally indicated as F1" (column 5, lines 6-10) and further OVERTON shows degree of cure in all of the coating Fig. 11 such that a surface of the coating is cured to a certain degree during the first step i.e. a first irradiation step of irradiating first ultraviolet light to the optical fiber wire and curing at least a surface layer of the second ultraviolet curable resin that is uncured before the first irradiation step.
OVERTON further teaches and shows the fiber moving from the first curing stage 14 then to curing stage 16, "The fiber coating curing stage 16 has one or more UV cure lamps indicated as 16(a), 16(b)" (column 5, lines 20-21) and further providing a fully cured coated fiber F3 (see figure 1) and further "By allowing a maximum amount of dark cure time possible on a draw tower between the first and second, and 30 following, UV lamps (for either the primary or secondary fiber coatings) the optimal cure can be obtained" (column 7, lines 29-32), i.e. a second irradiation step of irradiating second ultraviolet light to the optical fiber wire and curing the first ultraviolet curable resin.
OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28), i.e. wherein the temperature of the optical fiber wire immediately before the second irradiation step is 50° or higher and 300°C or lower.
OVERTON teaches "wherein said first and second coating curing stages contain ultraviolet lamps for providing ultraviolet light onto said single coating layer" (claim 7) and "the UV lamps which are used to cure the optical fiber coating" (column 2, lines 33- 34), i.e. that comprises a coating made of an ultraviolet curable resin.
OVERTON further teaches "In its broadest sense, the invention consists of a method and apparatus that provides an improved UV curing stage generally indicated as 12 for curing a coated fiber F, comprising at least two fiber coating curing stages 14, 16 and a cooling stage 18. As shown, the at least two fiber coating curing stages 14, respond to the coated fiber F, for providing a partially cured coated fiber generally indicated as F1" (column 5, lines 6-10) and further OVERTON shows degree of cure in all of the coating Fig. 11 such that a surface of the coating is cured to a certain degree during the first step i.e. a first irradiation step of irradiating first ultraviolet light to the optical fiber wire and curing at least a surface layer of the second ultraviolet curable resin that is uncured before the first irradiation step.
OVERTON further teaches and shows the fiber moving from the first curing stage 14 then to curing stage 16, "The fiber coating curing stage 16 has one or more UV cure lamps indicated as 16(a), 16(b)" (column 5, lines 20-21) and further providing a fully cured coated fiber F3 (see figure 1) and further "By allowing a maximum amount of dark cure time possible on a draw tower between the first and second, and 30 following, UV lamps (for either the primary or secondary fiber coatings) the optimal cure can be obtained" (column 7, lines 29-32), i.e. a second irradiation step of irradiating second ultraviolet light to the optical fiber wire and curing the first ultraviolet curable resin.
OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28), i.e. wherein the temperature of the optical fiber wire immediately before the second irradiation step is 50° or higher and 300°C or lower.
As for claim 14, OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28) where 15 is after the first coating curing stage 14, i.e. wherein the temperature of the optical fiber wire immediately after the first irradiation step 300°C or lower.
As for claim 15, OVERTON teaches "Each of the at least two fiber coating curing stages 14, 16 is separated from the cooling stage 18 by at least a one inch space generally indicated as 15, 17. The at least one inch spaces 15, 17 are entirely open to ambient atmosphere for open air cooling. At the one inch space 15 the temperature is in a range of 100-110 degrees Celsius, and at the one inch space 17 the temperature is less than 60 degrees Celsius" (column 5, lines 22-28), i.e. wherein a length of a path of advancement of the optical fiber wire from a place where the first irradiation step is carried out to a place where the second irradiation step is carried out is set such that the optical fiber wire naturally cools to a temperature that is 50° or higher and 300°C or lower immediately before the second irradiation step.
Claim(s) 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Overton US Patent Number 7,322,122 hereinafter OVERTON in view of Okada et al. US PGPub 2016/0229136 hereinafter OKADA as applied to claims 8 and 13 further in view of  Wolk et al. US PGPub 2013/0011608 hereinafter WOLK.
As for claim 11, OVERTON and OKADA OVERTON are on the oxygen concentration during the first reaction.
However, OVERTON does teach "The second irradiation occurs well before the first polymerization step has approached its limit. The new free 25 radicals (from the second UV cure stage) compete between initiating new polymerization and combining with the existing free radicals on the live ends of the growing polymer network, truncating that growth" (column 10, lines 23-28), i.e. wherein the curing stages initiate a free radical polymerization reactions.
WOLK teaches "In some embodiments, this element 660 is an optical element such as a multi-layer optical film, an optical resin, a polarizing film, a diffusing film, a reflecting film, a retarder, a light guide, a liquid crystal display panel, and/or an optical fiber" (paragraph 100, lines 14-18) and "The polymerizing step preferably includes using a radiation source in an atmosphere that has a low oxygen concentration. Oxygen is known to quench free-radical polymerization, resulting in diminished extent of cure. The radiation source used for achieving polymerization and/or crosslinking may be actinic ( e.g., radiation having a wavelength in the ultraviolet or visible region of the spectrum)" (paragraph 82, lines 1-7).
WOLK teaches "In any of the polymerization or curing steps, a controlled environment can include inerting gases such as nitrogen to control oxygen content, solvent vapors to reduce the loss of solvent, or a combination of inert gases and solvent vapors. The oxygen concentration can affect both the rate and extent of polymerization, some instances the oxygen concentration in the controlled environment is reduced to less than 1000 parts-per-million (ppm), less than 500 ppm, less than 300 ppm, less than 150 ppm, less than 100 ppm, or even less than 50 ppm" (Paragraph 35, lines 18-28). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the oxygen concentration to ppm to a percentage of the atmosphere, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a range that overlaps with wherein the first irradiation step is carried out in a low-oxygen atmosphere containing oxygen at a concentration of 2% or less in the process OVERTON because WOLK teaches that such a concentration will protect free radical polymerization reactions from quenching by oxygen.
As for claim 12, OVERTON teaches "Typically, the set of lamps for curing the primary coating comprises more than one lamp, and the lamps are stacked as closely together as possible. The lamps also typically share a single, long center tube (not shown), a quartz tube inside the UV lamps that is aligned parallel to the direction of the fiber draw process and with the coated fiber traveling down the center of the cross section of this tube. The purpose of this tube is to isolate the coated fiber from the force of the airflow required to cool the UV lamps" (column 9, lines 20-29), i.e. wherein the first ultraviolet light is emitted by an ultraviolet lamp.
OVERTON is silent on the second ultraviolet light is emitted by an ultraviolet light emitting diode.
However, OVERTON does teach "The second irradiation occurs well before the first polymerization step has approached its limit. The new free 25 radicals (from the second UV cure stage) compete between initiating new polymerization and combining with the existing free radicals on the live ends of the growing polymer network, truncating that growth" (column 10, lines 23-28), i.e. wherein the curing stages initiate a free radical polymerization reactions.
WOLK teaches "The polymerizing step preferably includes using a radiation source in an atmosphere that has a low oxygen concentration. Oxygen is known to quench free-radical polymerization, resulting in diminished extent of cure. The radiation source used for achieving polymerization and/or crosslinking may be actinic ( e.g., radiation having a wavelength in the ultraviolet or visible region of the spectrum)" (paragraph 82, lines 1-7) and "Suitable sources of curing energy include UV LEDs, visible LEDs, lasers, electron beams, mercury lamps, xenon lamps, carbon arc lamps, tungsten filament lamps, flashlamps, sunlight, low intensity ultraviolet light (black light), and the like" (paragraph 82, lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the UV lamps in the second ultraviolet light step with UV LEDs in the process of OVERTON because WOLK teaches that such devices were known equivalents for use in free radical polymerization processes. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.
As for claim 16, OVERTON and OKADA OVERTON are on the oxygen concentration during the first reaction.
However, OVERTON does teach "The second irradiation occurs well before the first polymerization step has approached its limit. The new free 25 radicals (from the second UV cure stage) compete between initiating new polymerization and combining with the existing free radicals on the live ends of the growing polymer network, truncating that growth" (column 10, lines 23-28), i.e. wherein the curing stages initiate a free radical polymerization reactions.
WOLK teaches "In some embodiments, this element 660 is an optical element such as a multi-layer optical film, an optical resin, a polarizing film, a diffusing film, a reflecting film, a retarder, a light guide, a liquid crystal display panel, and/or an optical fiber" (paragraph 100, lines 14-18) and "The polymerizing step preferably includes using a radiation source in an atmosphere that has a low oxygen concentration. Oxygen is known to quench free-radical polymerization, resulting in diminished extent of cure. The radiation source used for achieving polymerization and/or crosslinking may be actinic ( e.g., radiation having a wavelength in the ultraviolet or visible region of the spectrum)" (paragraph 82, lines 1-7).
WOLK teaches "In any of the polymerization or curing steps, a controlled environment can include inerting gases such as nitrogen to control oxygen content, solvent vapors to reduce the loss of solvent, or a combination of inert gases and solvent vapors. The oxygen concentration can affect both the rate and extent of polymerization, some instances the oxygen concentration in the controlled environment is reduced to less than 1000 parts-per-million (ppm), less than 500 ppm, less than 300 ppm, less than 150 ppm, less than 100 ppm, or even less than 50 ppm" (Paragraph 35, lines 18-28). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the oxygen concentration to ppm to a percentage of the atmosphere, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a range that overlaps with wherein the first irradiation step is carried out in a low-oxygen atmosphere containing oxygen at a concentration of 2% or less in the process OVERTON because WOLK teaches that such a concentration will protect free radical polymerization reactions from quenching by oxygen.
As for claim 17, OVERTON teaches "Typically, the set of lamps for curing the primary coating comprises more than one lamp, and the lamps are stacked as closely together as possible. The lamps also typically share a single, long center tube (not shown), a quartz tube inside the UV lamps that is aligned parallel to the direction of the fiber draw process and with the coated fiber traveling down the center of the cross section of this tube. The purpose of this tube is to isolate the coated fiber from the force of the airflow required to cool the UV lamps" (column 9, lines 20-29), i.e. wherein the first ultraviolet light is emitted by an ultraviolet lamp.
OVERTON is silent on the second ultraviolet light is emitted by an ultraviolet light emitting diode.
However, OVERTON does teach "The second irradiation occurs well before the first polymerization step has approached its limit. The new free 25 radicals (from the second UV cure stage) compete between initiating new polymerization and combining with the existing free radicals on the live ends of the growing polymer network, truncating that growth" (column 10, lines 23-28), i.e. wherein the curing stages initiate a free radical polymerization reactions.
WOLK teaches "The polymerizing step preferably includes using a radiation source in an atmosphere that has a low oxygen concentration. Oxygen is known to quench free-radical polymerization, resulting in diminished extent of cure. The radiation source used for achieving polymerization and/or crosslinking may be actinic ( e.g., radiation having a wavelength in the ultraviolet or visible region of the spectrum)" (paragraph 82, lines 1-7) and "Suitable sources of curing energy include UV LEDs, visible LEDs, lasers, electron beams, mercury lamps, xenon lamps, carbon arc lamps, tungsten filament lamps, flashlamps, sunlight, low intensity ultraviolet light (black light), and the like" (paragraph 82, lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the UV lamps in the second ultraviolet light step with UV LEDs in the process of OVERTON because WOLK teaches that such devices were known equivalents for use in free radical polymerization processes. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive.

Applicant’s principal argument is:
OVERTON nor WOLK discloses or suggests simultaneous use of both UV cure lamps and UV-LED arrays in a single method or a single apparatus and this is expected because using both UV cure lamps and UV LEDs may result in insufficient curing, as corroborated in the Declaration dated 8/30/22.

In response please consider the following: 
Examiner reminds Applicant that anticipation is not required for obviousness, so the fact that OVERTON and WOLK do not anticipate the claims does not mean they do not render the claims obvious.
As for the Declaration, Examiner does find the assertions made by the Affidavit unpersuasive and the evidence is not sufficient. Specifically, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
The Affidavit does not provide any hard evidence to support the assertion that one of ordinary skill in the art would expect mixing UV cure lamps and UV LEDS to result in insufficient curing. There are no studies provided, there are no examples, and  there is no technical discussion of how this conclusion was come to (i.e. what is it about the mixing those two that would result in insufficient curing? Is it the different wavelengths? The power differences? Depth of cure? How do the differences between the two result in the understanding that the cure would be insufficient). There is a single brief sentence in which differences in the centers and distributions of emission wavelegnthes of the sources are mentioned—however there is no explanation as to how that would result in insufficient curing (e.g. why would different centers result in different curing?). Furthermore, considering the different center and distributions of emission wavelengths is something that a person of ordinary skill in the art would have to consider when using two UV lamps or using two UV LED sources—as those can differ across equipment as well as across equipment type. 
Also, Examiner notes that OVERTON’s background discusses inventions that use different UV sources in the same curing process (for example an excimer UV light mixed with a mercury halide bulb; column 1, lines 50-60) and other processes using lamps at different emission wavelengths. 
As such, the assertions of Affidavit appear to be in contrast to the Brief Description of the Prior Art provided by OVERTON (which gives other evidences and brief technical discussions). There is no evidenced provided by the Applicant that the design concerns are nonobvious to the ordinary artisan, they merely assert that it is. This is not persuasive, particularly considering OVERTON references prior art in which ordinary artisans are achieving that mixture of different sources to get better and more complete curing (column 1, lines 50-54).
	Examiner also notes there is no discussion on why this particular invention has a synergistic effect. 
	In light of the above, Examiner cannot find Applicant’s assertions or Affidavit persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717